                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION at LONDON

PAUL WRIGHT,
      Plaintiff,                                          Civil Action No. 6:19-094-KKC

V.                                                        MEMORANDUM OPINION
                                                              AND ORDER

USP-McCreary, et al.,
      Defendants.


                                      *** *** *** ***

       Pro se plaintiff Paul Wright seeks money damages from two United States Penitentiary

(“USP”)-McCreary healthcare providers under the doctrine announced in Bivens v. Six Unknown

Federal Narcotics Agents, 403 U.S. 388 (1971). Wright—who is now incarcerated at USP-

Lewisburg in Lewisburg, Pennsylvania—claims that he was denied appropriate medical care for

an ankle wound back in 2017 while he was housed at USP-McCreary in Pine Knot, Kentucky.

Because it is obvious from the face of Wright’s complaint and attachments that his claim is barred

by the applicable statute of limitations, Wright’s complaint is DISMISSED upon the Court’s

preliminary screening. See 28 U.S.C. § 1915(e)(2).

       In his complaint, Wright contends he arrived at USP-McCreary on April 12, 2017, with an

ankle wound. Wright claims that USP-McCreary healthcare providers Dr. Carrie Cunnagin and

Ms. R. Jones denied him appropriate wound care by, among other things, failing to provide him

with the proper materials to clean and dress his wound and instead instructing him to purchase his

own bandages from the commissary. [R. 5.] Wright’s complaint alleges a violation of his Eighth

Amendment right to be free from cruel and unusual punishment and, under Bivens, seeks one

million five hundred thousand dollars in damages. [Id.]
       In addition to the Bivens complaint, Wright has filed a motion to supplement the record

with fifty-seven pages of administrative remedy documents. [R. 12.] This motion will be granted

and the attached documents added to the case record. Wright has also filed a motion seeking

injunctive relief—specifically, a court order directing USP-Lewisburg to make copies of Wright’s

administrative remedy documents so that he may provide them to the Court. [R. 10.] However,

Wright cites no legal authority requiring USP-Lewisburg to provide him with the documents he

seeks, and to the extent Wright believes he is required to obtain those documents to proceed with

the present action, he is mistaken. The motion for an injunction against USP-Lewisburg is

therefore denied. Finally, Wright was previously granted pauper status in this proceeding [see R.

9], and his complaint is now before the Court for an initial screening.

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court shall dismiss any portion of Wright’s

complaint that is frivolous, malicious, or fails to state a claim upon which relief may be granted.

28 U.S.C. § 1915(e)(2)(B). Because Wright is proceeding without an attorney, the Court evaluates

his complaint under a more lenient standard. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Burton

v. Jones, 321 F.3d 569, 573 (6th Cir. 2003). At this stage of the proceedings, the Court accepts

Wright’s factual allegations as true and liberally construes Wright’s legal claims in his favor. Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       Despite the leniency afforded to pro se plaintiffs, however, Wright’s Eighth Amendment

claim is clearly time-barred and therefore fails to state a claim upon which relief may be granted.

While defendants often raise the applicable statute of limitations as an affirmative defense, the

Court is permitted to dismiss a claim plainly barred by the applicable limitations period upon initial

screening. See, e.g., Jones v. Bock, 549 U.S. 199, 215 (2007) (“If the allegations, for example,

show that relief is barred by the applicable statute of limitations, the complaint is subject to



                                                  2
dismissal for failure to state a claim.”); Castillo v. Grogan, 52 F. App’x 750, 751 (6th Cir. 2002)

(“When a meritorious affirmative defense based upon the applicable statute of limitations is

obvious from the face of the complaint, sua sponte dismissal of the complaint as frivolous is

appropriate.”).

       Although Congress has not articulated a statute of limitations period for Bivens claims,

federal courts apply the most analogous statute of limitations from the state where the events

occurred. Wilson v. Garcia, 471 U.S. 261, 268-71 (1985). The conduct giving rise to Wright’s

Eighth Amendment claim occurred in Kentucky, at USP-McCreary. [See R. 5.] Therefore,

Kentucky’s one-year statute of limitations for personal injury actions applies. See Ky. Rev. Stat.

§ 413.140(1)(a); Mitchell v. Chapman, 343 F.3d 811, 825 (6th Cir. 2003) (“Bivens claims have a

one year statute of limitations under Kentucky law.”). Wright, in turn, was required to bring his

Bivens claim within one year of becoming aware of the injury forming the basis for his claims.

Estate of Abdullah ex rel. Carswell v. Arena, 601 F. App’x 389, 393-94 (6th Cir. 2015) (“Once the

plaintiff knows he has been hurt and who has inflicted the injury, the claim accrues.”) (internal

quotation marks omitted).

       Wright complains of conduct that began in April 2017. [See R. 5.] Nevertheless, he did

not file this Bivens action until April 2019. [R. 1.] Although the one-year limitations period was

tolled while Wright exhausted his administrative remedies under the Bureau of Prison’s Inmate

Grievance Program, see Brown v. Morgan, 209 F.3d 595, 596 (6th Cir. 2000), Wright has

affirmatively stated that he exhausted in 2017. [See R. 5 at 13 (listing “2017” as the date for all

three levels of Bureau of Prisons appeals); R. 10 at 1 (stating he began the grievance process in

May 2017 and also completed it in 2017).] And to the extent Wright alludes throughout his filings

to a delay in receiving his legal materials at USP-Lewisburg [see, e.g., R. 1-1; R. 10-1 at 2], any



                                                3
such delay does not excuse the untimely filing of his complaint. Instead, the record indicates that

Wright was more than capable of filing an appropriate complaint without access to his property.

For instance, on April 25, 2019, Wright filed a complaint replete with factual detail regarding his

Eighth Amendment claim. [See R. 5.] As of that date, Wright had still not received his personal

property. [See R. 10 at 2 (indicating he had not been provided his personal and/or legal property

on April 25, 2019).] The property was therefore not a necessary prerequisite to Wright bringing

suit, and the claim is time-barred.

       For the foregoing reasons, the Court hereby ORDERS as follows:

       1. Wright’s motion to supplement the record [R. 12] is GRANTED;

       2. Wright’s motion for injunctive relief [R. 10] is DENIED;

       3. Wright’s complaint is DISMISSED for failure to state a claim upon which relief may

be granted. See 28 U.S.C. § 1915(e)(2); and

       4. Judgment shall be entered contemporaneously herewith.

Dated August 20, 2019




                                                4
